    Case: 1:20-cv-04699 Document #: 111 Filed: 12/01/20 Page 1 of 1 PageID #:1868



                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name J. Dominick Larry

Firm     Nick Larry Law LLC

Street Address 8 S Michigan Ave, Suite 2600

City/State/Zip Code Chicago, IL 60603

Phone Number 773.694.4669

Email address nick@nicklarry.law

ARDC (Illinois State Bar members, only) 6309519

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.

Case Number                      Case Title                          Assigned Judge
                                 In Re: TikTok, Inc., Consumer
20-cv-4699                       Privacy Litigation
                                                                     Hon. John Z. Lee
20-cv-5305                       M.G. v. TikTok, Inc.                Hon. John Z. Lee




                                                                 December 1, 2020
_______________________________                                  _______________________
Signature of Attorney                                            Date


Rev. 01272016
